Citation Nr: 0834220	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-40 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
dermatophytosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1955 to April 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision.


FINDINGS OF FACT

1.  Current medical evidence reflects that four percent of 
the veteran's skin is affected by dermatophytosis.

2.  There is no evidence that systemic therapy has been used 
to treat the veteran's dermatophytosis.


CONCLUSION OF LAW

Criteria for a rating in excess of 10 percent for 
dermatomyositis have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, 
Diagnostic Code (DC) 7806, 7813 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is service connected for dermatomyositis (which 
encompasses several  types of fungal skin and nail 
infections), rated 10 percent disabling.  The veteran 
contends that his disability has increased in severity, 
entitling him to a higher rating.  

With respect to dermatomyositis, DC 7813 indicates that this 
disease is to be rated as either scars or dermatitis 
depending on the predominant disability.  Dermatitis is 
evaluated pursuant to DC 7806.  Under this criteria, a 10 
percent rating is assigned when at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas is affected; or 
when intermittent systemic therapy, such as corticosteroids 
or other immunosuppressive drugs, is required for a total 
duration of less than 6 weeks during the past 12-month 
period.  A 30 percent rating is assigned when a skin 
condition covers between 20 and 40 percent of the veteran's 
entire body; when a skin condition covers between 20 and 40 
percent of his exposed areas; or when intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, is required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period to treat 
a skin condition.

Private treatment records from January 2001, February 2001, 
July 2001, September 2001, January 2002, April 2002, and 
August 2002 reflect notations that the veteran had 
onychomycosis (dermatomyositis) of his toenails, and the 
August 2002 record also reflects that the veteran had 
dermatomyositis between his toes.  An April 2004 VA treatment 
record notes that the veteran had mild fungus between his 
toes, which he was treating with an antifungal foot powder.  

The veteran underwent  a VA skin examination in April 2004, 
during which the veteran reported a recurring foot rash that 
began in service, which he treated during flare-ups with 
mycostatin powder twice daily.  The veteran reported pain on 
walking, and the examiner noted the presence of one fissure 
on his toes.  Additionally, the examiner reported that the 
veteran had scaly skin on the soles of both feet, fungus on 
the second and fourth toenails of his left foot and on the 
third, fourth, and fifth toenails on his right foot.  He 
noted that one percent of the veteran's skin was affected.  
The examination report reflects a diagnosis of tinea pedis 
and tinea unguim (dermatomyositis of the feet and nails).  

An August 2004 VA treatment record reflects that the veteran 
had fungus on six toenails, which the veteran was instructed 
to treat with lime and vinegar, and no fungus between his 
toes.  An October 2005 VA treatment record reflects that the 
veteran had no toenail fungus at that time, but his feet were 
dry and discolored.  A February 2006 VA treatment record 
reflects that the veteran had fungus on his nails, and later 
that same month the veteran underwent another VA skin 
examination, during which the veteran reported itching of his 
feet for which he was applying a cream twice daily to the 
soles of his feet and occasionally to his left hand.  The 
examiner noted erythema and mild scaling on the soles of the 
veteran's feet and some maceration on the third and fourth 
inter-toe spaces bilaterally, as well as subungal 
hyperkeratosis on six of the veteran's toenails.  The 
examiner stated that four percent (but no exposed portion) of 
the veteran's skin was affected and noted a diagnosis of 
tinea pedis, tinea unguium of the toenails only, and a 
history of tinea manus of the left palm.

This record does not provide a basis for an increased rating.  
As previously discussed, the evidence reflects that the 
veteran treats his skin disability with a topical antifungal 
cream or powder, but there is no evidence which reflects the 
use of systemic corticosteroids or other immunosuppressive 
drugs.  Moreover, while the medical evidence reflects that 
the veteran has dermatomyositis of his nails and feet, at his 
most recent VA examination the medical examiner observed that 
no exposed areas and only four percent of the veteran's body 
was affected.  Accordingly, the evidence fails to show that 
the veteran's dermatomyositis covers between 20 and 40 
percent of the veteran's entire body or that it covers 
between 20 and 40 percent of his exposed areas.  Furthermore, 
there is no evidence that the veteran's dermatomyositis has 
caused any scarring, triggering an analysis under the 
diagnostic code for scars.  Accordingly, the veteran does not 
meet the requirements for a rating in excess of 10 percent, 
and his claim is therefore denied.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were satisfied by 
a March 2004 letter, which also informed the veteran that he 
must show that his service-connected condition had worsened 
in order to receive an increased disability rating.  The June 
2004 rating decision explained what evidence would warrant a 
higher rating per Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), and the veteran's claim was subsequently 
readjudicated by a December 2005 statement of the case.  
Additionally, at his VA examinations in April 2004 and 
February 2006 the veteran discussed medication he used to 
treat his dermatomyositis.  Under these circumstances, it is 
apparent that a reasonable person, such as the veteran, would 
know what was necessary to substantiate his claim, and any 
error in providing proper notice is harmless.  

With respect to the duty to assist, VA and private treatment 
records have been obtained, and the veteran has not 
identified any records not obtained.  The veteran was also 
provided with two VA examinations during the development of 
the instant claim.  Additionally, the veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.  Accordingly, VA's notice and assistance 
obligations are satisfied.  

ORDER

A rating in excess of 10 percent for dermatomyositis is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


